Citation Nr: 1310226	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  09-27 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective earlier than February 4, 2004, for the award of a 60 percent disability rating for hypothyroidism with tachycardia and obesity.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1995.

This matter came to the Board of Veterans' Appeals (Board) from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2008 decision, the Board granted entitlement to service connection for sleep apnea, diabetes mellitus, hypertension, depression, skin rash, eye disability, and tachycardia, all as secondary to his service-connected hypothyroidism.  

In the July 2008 rating decision, the RO implemented the Board's March 2008 decision, assigning a 30 percent disability rating to recharacterized hypothyroidism with dysthymia and obesity; a 50 percent disability rating to sleep apnea; a 20 percent disability rating to diabetes mellitus; a 10 percent disability rating to hypertension; a noncompensable rating to nonproliferative diabetic retinopathy; a noncompensable rating to tachycardia, to include angina; and, a noncompensable rating to dry skin of feet and hands.  All of the ratings were assigned effective February 4, 2004.  

In August 2008, the Veteran filed a notice of disagreement with the diabetes mellitus and hypothyroidism evaluations, and the effective date assigned to hypothyroidism.  A statement of the case was issued in July 2009.  In July 2009, the Veteran filed a substantive appeal with regard to the hypothyroidism evaluation and the effective date assigned to the 30 percent rating.  

In September 2011, the Veteran testified at a Board hearing at the RO; the transcript is of record.

In April 2012, the Board remanded these issues for additional development.

In a November 2012 rating decision, the RO assigned a 60 percent disability rating to hypothyroidism with tachycardia and obesity, effective February 4, 2004, and assigned a 100 percent disability rating, effective June 11, 2008, and granted entitlement to special monthly compensation (SMC).  The assignment of the 100 percent rating and the grant of SMC, effective June 11, 2008, constitutes a full grant of the benefit sought on appeal with regard to the evaluation assigned to hypothyroidism.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The RO also granted entitlement to service connection for major depressive disorder with anxiety, assigning a 50 percent disability rating, effective May 2, 2012.  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In the Veteran's representative's February 2012 "Written Brief Presentation" it was argued that earlier effective dates should be assigned to the grants of service connection for sleep apnea, hypertension, diabetes and "so on" in the July 2008 rating decision.  As detailed, in August 2008 the Veteran filed a notice of disagreement with regard to the effective date assigned to the rating assigned to hypothyroidism but he did not file a notice of disagreement with regard to the effective date assigned to grants of service connection for sleep apnea, diabetes mellitus, hypertension, nonproliferative diabetic retinopathy, tachycardia, to include angina, and dry skin of the feet and hands.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no freestanding claim for an earlier effective date because to allow such a claim would be contrary to the principle of finality set forth in 38 U.S.C.A. § 7105 (West 2002).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision, as free-standing claims for earlier effective dates vitiate the rule of finality).  Thus, the effective date issues are not in appellate status.  

In the February 2012 "Written Brief Presentation" the Veteran's representative raised the issue of entitlement to service connection for a kidney disability secondary to his service-connected hypothyroidism.  This is referred to the RO for appropriate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  On January 28, 2004, the Veteran filed an increased rating claim for service-connected hypothyroidism, and in an October 2004 rating decision a 10 percent disability rating was assigned effective January 7, 1995, date following separation from service, following a finding of clear and unmistakable error in the prior July 1995 rating decision which assigned a noncompensable rating; the Veteran did not file a notice of disagreement with this portion of the October 2004 rating decision.  

2.  On February 4, 2004, the Veteran filed claims of service connection for multiple conditions, claimed as due to service-connected hypothyroidism.  

3.  In a March 2008 decision, the Board granted entitlement to service connection for sleep apnea, diabetes mellitus, hypertension, depression, skin rash, eye disability, and tachycardia, all as secondary to his service-connected hypothyroidism.

4.  In a July 2008 rating decision, the RO assigned a 30 percent disability rating to hypothyroidism with obesity and dysthymia, effective February 4, 2004, and in a November 2012 rating decision the RO assigned a 60 percent disability rating to hypothyroidism with tachycardia and obesity, effective February 4, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 4, 2004, for the assignment of a 60 percent disability rating for hypothyroidism, with tachycardia and obesity, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In April 2004, a VCAA letter was sent to the Veteran with regard to his increased rating claim and service connection claims.  In March 2006, correspondence was sent to the Veteran pertaining to what information and evidence was necessary to establish a disability rating and effective date.  Since the appellate issues in this case (entitlement to assignment of an earlier effective date) is a downstream issue from that of the award of a service connection/increased rating, another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Nevertheless, in April 2010, the Veteran was issued another VCAA letter pertaining to his claims for an earlier effective date, and in May 2010, the Veteran was issued another VCAA letter pertaining to his prior employment.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letters have clearly advised the Veteran of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the April 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's claims, the rating decisions establishing service connection and ratings, VA examination reports, VA treatment records, and lay statements and testimony of the Veteran.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Earlier effective date

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

The "date of the claim" means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156. 

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In January 1995, the Veteran filed a claim of service connection for a thyroid condition.  In a July 1995 rating decision, service connection was established for thyroidism, and a noncompensable rating was assigned effective January 7, 1995, which corresponds to the date following discharge from service.  The Veteran did not file a notice of disagreement with the disability rating assigned and the July 1995 rating decision is final.  38 U.S.C.A. § 7105.

On January 28, 2004, the Veteran filed an informal increased rating claim for hypothyroidism.  On February 4, 2004, the Veteran filed an informal claim of service connection for diabetes mellitus, hypertension, angina, and skin rash on hands and feet.  On April 15, 2004, a statement from the Veteran was received which indicated that he had also meant to claim entitlement to service connection for fatigue, sleepiness, depression/short term memory loss/loss of words, tachycardia, eye problems, and obesity.  

In an October 2004 rating decision, the RO assigned a 10 percent disability rating to hypothyroidism, effective January 7, 1995.  The RO found clear and unmistakable error (CUE) in the July 1995 rating decision which assigned a noncompensable rating, thus the 10 percent rating was assigned from January 7, 1995, the date service connection was established.  The rating decision also denied entitlement to service connection for diabetes mellitus, obesity, hypertension, sleepiness, depression/short term memory loss/loss of words, skin rash, hands and feet, eye condition, and tachycardia, to include angina.  

In June 2005, the Veteran filed a notice of disagreement with the denials of service connection but he did not express disagreement with the rating assigned to hypothyroidism.  There is no submission from the Veteran, or a designated representative, that could constitute a notice of disagreement with the rating assigned to hypothyroidism.  Thus, the October 2004 rating decision which assigned a 10 percent disability rating to hypothyroidism, effective January 7, 1995, is final.  38 U.S.C.A. § 7105.  

As detailed, in a March 2008 decision, the Board granted entitlement to service connection for sleep apnea, diabetes mellitus, hypertension, depression, skin rash, eye disability, and tachycardia, all as secondary to his service-connected hypothyroidism.  In the Introduction section of the March 2008 decision, the Board specifically stated that the there was no correspondence from the Veteran expressing disagreement with the rating or effective date assigned to his service-connected hypothyroidism; thus, this issue was not in appellate status.  

As detailed in the Introduction of this decision, in the July 2008 rating decision, the RO implemented the Board's March 2008 decision.  The RO included his now service-connected dysthymia and obesity with his service-connected hypothyroidism rating, assigning a 30 percent disability rating, effective February 4, 2004.  The RO explained that rating his dysthymia and obesity with his service-connected hypothyroidism would result in a higher rating, rather than rating the conditions separately.  See 38 C.F.R. § 4.119, Diagnostic Code 7903.  Also the RO assigned the following ratings:  a 50 percent disability rating to sleep apnea; a 20 percent disability rating to diabetes mellitus; a 10 percent disability rating to hypertension; a noncompensable rating to nonproliferative diabetic retinopathy; a noncompensable rating to tachycardia, to include angina; and, a noncompensable rating to dry skin of feet and hands.  All of the ratings were assigned effective February 4, 2004.  

The Veteran perfected an appeal as to the disability rating assigned to hypothyroidism with dysthymia and obesity.  

In the November 2012 rating decision, the RO assigned a 60 percent disability rating to hypothyroidism with tachycardia and obesity, effective February 4, 2004.  

As detailed, the Veteran did not file a notice of disagreement with the October 2004 rating decision which assigned a 10 percent disability rating to hypothyroidism, effective January 7, 1995.  Thus, this portion of the decision is final.  The effective date of February 4, 2004, reflected in the July 2008 rating decision corresponds to the date of receipt of the Veteran's informal claims of service connection, not his January 28, 2004, increased rating claim.  The Veteran's January 28, 2004, increased rating claim was addressed in the October 2004 rating decision, and the Veteran did not express disagreement with the increased rating and effective date assigned.

Prior to February 4, 2004, the Veteran had not claimed any conditions as secondary to his service-connected hypothyroidism.  The 30 percent rating assigned in the July 2008 rating decision, and the 60 percent rating assigned in the November 2012 rating decision, contemplate the secondary service-connected conditions associated with his hypothyroidism, including dysthymia, obesity, and tachycardia.  The ratings were not assigned in response to receipt of an increased rating claim for hypothyroidism, but rather were assigned in light of the Board's decision to grant service connection for secondary conditions.  Thus, there is no basis for assigning an effective date prior to February 4, 2004.

The remaining way the Veteran could attempt to overcome the finality of a decision in an attempt to gain an earlier effective date, is to request a revision of any of the decisions based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised.")  Since the October 2004 decision is final with regard to the disability rating and effective date assigned to hypothyroidism, the decision is not subject to revision in the absence of CUE.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  To date, however, the Veteran has not claimed CUE in any prior RO decision.  

Based on the above, February 4, 2004, is the date the RO received the Veteran's secondary service connection claims, thus this corresponds to the 60 percent rating for hypothyroidism with tachycardia and obesity.  In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Accordingly, an effective date prior to February 4, 2004, for a 60 percent disability rating for hypothyroidism, with tachycardia and obesity, is clearly not warranted.







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than February 4, 2004, for the grant of a 60 percent disability rating for hypothyroidism, with tachycardia and obesity, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


